Case 8:19-cv-00884-MSS-AAS Document 33 Filed 08/08/19 Page 1 of 3 PageID 957



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


ERIN NESSMITH, individually, and as
guardians of their minor child, A.N., on
behalf of themselves and on behalf of
those similarly situated and JARED
NESSMITH, individually, and as
guardians of their minor child, A.N., on
behalf of themselves and on behalf of
those similarly situated,

       Plaintiffs,

v.                                                        Case No: 8:19-cv-884-T-35AAS

ALTRIA GROUP, INC., PHILIP MORRIS
USA, INC., and JUUL LABS, INC.,

       Defendants.



                                          ORDER

       THIS CAUSE comes before the Court for consideration of Defendants’ Request to

Defer Briefing and Hearing of Plaintiffs’ Motion for Preliminary Injunction Until After

Resolution of Pending Motion to Transfer or Stay or, Alternatively, Forthcoming Motion to

Transfer to Judicial Panel on Multidistrict Litigation (“Motion to Defer Briefing”). (Dkt. 31)

Therein, Defendants advise that in light of the growing number of related cases being

filed, they will be filing a motion before the United States Judicial Panel on Multidistrict

Litigation (“JPML”) for coordination and consolidation of this and other actions pursuant

to 28 U.S.C. § 1407 (“§ 1407 motion”). (Id.) In their subsequently filed Reply in Further

Support of Motion to Transfer or Stay, Defendants advise that they have filed the § 1407




                                            -1-
Case 8:19-cv-00884-MSS-AAS Document 33 Filed 08/08/19 Page 2 of 3 PageID 958



motion, which will be fully briefed by August 27, 2019 with a hearing before the JPML

expected in September. (Dkt. 32)

       A district court has the inherent discretion to stay litigation pending the outcome of

a related proceeding in another forum. CTI-Container Leasing Corp. v. Uiterwyk Corp.,

685 F.2d 1284, 1288 (11th Cir. 1982). The Court’s power to stay is “incidental to the

power inherent in every court to control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co.,

299 U.S. 248, 254 (1936). Because Defendants have filed the § 1407 motion, the Court

finds it appropriate to stay this case pending the JPML’s determination of whether this

matter will be transferred and consolidated as part of an MDL.

       Accordingly, upon review and consideration, the Court hereby ORDERS as

follows:

       1. Defendants’ Motion to Defer Briefing, (Dkt. 31), is GRANTED, as stated

           herein. The Court defers briefing of and any hearing on Plaintiffs’ Motion for a

           Preliminary Injunction, (Dkt. 29), and defers resolution of Defendants’ Motion

           to Transfer, (Dkt. 20), pending a determination by the JPML on Defendants’ §

           1407 motion.

       2. The Clerk is directed to STAY AND ADMINISTRATIVELY CLOSE this case

           pending a determination by the JPML as to whether this action shall be

           consolidated as part of an MDL.

       3. The Parties are DIRECTED to notify the Court within fourteen (14) days of the

           JPML’s resolution of Defendants’ § 1407 motion. If the JPML denies




                                            -2-
Case 8:19-cv-00884-MSS-AAS Document 33 Filed 08/08/19 Page 3 of 3 PageID 959



         Defendants’ § 1407 motion, the Parties may move to return this case to active

         status and reinstate any previously filed motions.

   DONE and ORDERED in Tampa, Florida this 8th day of August 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Party




                                         -3-
